DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) received on March 26, 2021, May 24, 2021, and June 21, 2021 has been considered by examiner. Regarding the IDS received on March 26, 2021, Document A1 titled Rosenbaum et al. (US 2004/0118907 A1) has not been considered.   The document is not relevant to the subject matter of the application. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 14/856,181 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozgul (US 2014/0245125 A1) in view of Baluja (US 8,176,414 B1).

Regarding claim 1, Ozgul discloses a method for automatically managing placement of content slots in an information resource, comprising: 
receiving, by a data processing system including one or more processors, from a computing device, a request for content responsive to the computing device receiving the information resource including a first plurality of computer-executable instructions from a content publisher, the first plurality of computer-executable instructions identifying a server of the data processing system (Paragraph [0025]: System 100 includes content slot creation server 106.  Server 106 is described in more detail in the discussion of FIG. 2.  Server 106 may be configured to receive a request to initiate a content display creation sequence for a web page loaded at a web browser for viewing.  The request may be received from, e.g., publisher's client device); 
transmitting, by the data processing system, a second plurality of computer- executable instructions to the computing device, the second plurality of computer- executable instructions, when executed on the computing device (Paragraph [0025]), causes the computing device to: 
determine, based on the identified DOM elements, one or more candidate third-party content placement locations according to a third-party content placement policy (Paragraph [0036]: Process 300 includes determining a plurality of eligible positions for the content display area on the web page based on the position data of the plurality of objects (306).  Parser 210 may be configured to perform the analysis on the HTML document object model (DOM) of web page 404 in order to identify the most suitable areas where an ad slot can be inserted in the publisher's page); 
display a third-party content item at the selected third-party content placement location (Paragraph [0048]: Once the publisher's agent adds the content code into their web site's source code and re-publishes their web site, content may be served from content server 104 to the content slot.  This is shown in FIG. 4I.  Web browser 402 is shown to have the content for web page 404 (e.g., from publisher 108) downloaded).

identify a Document Object Model (DOM) tree of the information resource; 
identify one or more DOM elements included in the DOM tree; 
select, from the candidate third-party content placement locations, a third-party content placement location in the DOM tree.
Baluja teaches:
identify a Document Object Model (DOM) tree of the information resource (e.g., web page) (Fig. 6B; Column 15, lines 25-31: The parser 402 in the division module 108 may parse the web page shown in FIG. 6A into a DOM tree 600 graphically represented in the FIG. 6B. The tree 600 may consist of an <HTML> root node 610, two <frame> child nodes 612, 614 branching from the root node 610, and several child nodes branching from these nodes. Each node corresponds to an element in the web page ); 
identify one or more DOM elements included in the DOM tree (Column 15, lines 25-31: The parser 402 in the division module 108 may parse the web page shown in FIG. 6A into a DOM tree 600 graphically represented in the FIG. 6B. The tree 600 may consist of an <HTML> root node 610, two <frame> child nodes 612, 614 branching from the root node 610, and several child nodes branching from these nodes. Each node corresponds to an element in the web page ); 
select, from the candidate third-party content placement locations, a third-party content placement location in the DOM tree (Column 15, lines 36-41: The information gain calculation module 406 may use the DOM tree 600 to determine an information gain value for specific candidate line. For example, lines that divide elements that are nodes closer to the root of the tree 600 are less disruptive visually than lines that divide elements farther 40 from the root).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozgul to include a Document Object Model (DOM) tree to identify DOM elements and select a third-party content placement location as taught by Baluja because it would have effectively improved the placement of content in the information source. Ozgul discloses parsing the HTML DOM to identify suitable areas where a content slot can be inserted in the publisher's page (Ozgul Paragraph [0026]). Using the method for formatting an electronic document for display on an electronic 
Regarding claims 2, 10, and 16, Ozgul discloses wherein the third-party content placement policy includes one or more rules for identifying candidate third-party content placement locations, the rules based on dimensions of the identified DOM elements (Paragraphs [0036]: Process 300 includes determining a plurality of eligible positions for the content display area on the web page based on the position data of the plurality of objects (including DOM)  and [0037]: Identify all spaces between block elements of tag type "div" that are wider than the minimum content slot width of a plurality of pre-determined content slots).
Regarding claims 3, 11, and 17, Ozgul discloses wherein selecting, from the candidate third-party content placement locations, a third-party content placement location in the DOM tree includes selecting a third-party content placement location that is between two adjacent DOM elements that have a width that is greater than a predetermined threshold of a width of the information resource (Paragraphs [0036]: Process 300 includes determining a plurality of eligible positions for the content display area on the web page based on the position data of the plurality of objects (including DOM)  [0037]: Identify all spaces between block elements of tag type "div" that are wider than the minimum content slot width of a plurality of pre-determined content slots).
Regarding claims 5 and 13, Ozgul does not explicitly disclose:
wherein determining one or more candidate third-party content placement locations according to a third-party content placement policy includes determining a predetermined number of third-party content placement locations and responsive to determining the predetermined number of candidate third-party content placement locations, terminating the instructions to determine candidate third-party content placement locations.
Baluja teaches:
 wherein determining one or more candidate third-party content placement locations according to a third-party content placement policy includes determining a predetermined number of third-party content placement locations and responsive to determining the predetermined number of candidate third-party content placement locations, terminating the instructions to determine candidate third-party content After the line selector has selected the line 702, the line selector may select candidate lines, such as the line 724, from 25 the second portion 708. The line 724 may create another set of first and second portions 726, 728. The process described in association with FIGS. 7A and 7B may be repeated recursively on each portion until a maximum number of portions is reached).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozgul to determine a predetermined number of third-party content placement locations and responsive to determining the predetermined number of candidate third-party content placement locations, terminating the instructions to determine candidate third-party content placement locations as taught by Baluja because it would have effectively improved the placement of content in the information source. Ozgul discloses parsing the HTML DOM to identify suitable areas where a content slot can be inserted in the publisher's page (Ozgul Paragraph [0026]). Using the method for formatting an electronic document for display on an electronic device of Baluja would retrieve only the desired content and minimize the effort on the part of a user to distinguish among the different types of content on the web page.
Regarding claims 6, 14, and 19, Ozgul does not explicitly disclose:
 wherein the second plurality of computer-executable instructions includes computer-executable instructions, which when executed on the computing device, further causes the computing device to: 
identify a number of existing third-party content placements to be displayed on the information resource;
determine that the number of existing third-party content placements is less than a predetermined number of third-party content placements;
responsive to determining that the number of existing third-party content placements is less than a predetermined number of third-party content placements, displaying the third-party content item at the selected third-party content placement location.
Baluja teaches:
wherein the second plurality of computer-executable instructions includes computer-executable instructions, which when executed on the computing device, further causes the computing device to: 
the division module may divide the web page 102 into a predetermined number of portions, 25 such as the six portions 120A-F shown in electronic document.); 
determine that the number of existing third-party content placements is less than a predetermined number of third-party content placements (Column 9, lines 21-24: it is determined whether the document has reached the maximum number of divisions or if the information gain generated by a division fails to reach an information gain threshold); and 
responsive to determining that the number of existing third-party content placements is less than a predetermined number of third-party content placements, displaying the third-party content item at the selected third-party content placement location (Column 9, lines 27-30: If the line 118 has been selected for the document 120, only two portions are created--one portion to the right side of the line 118 and another portion to the left side of the line).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozgul to display third-party content based on identifying and determining third-party content placements that are less than a predetermined number as taught by Baluja because it would have effectively improved the placement of content in the information source. Ozgul discloses parsing the HTML DOM to identify suitable areas where a content slot can be inserted in the publisher's page (Ozgul Paragraph [0026]). Using the method for formatting an electronic document for display on an electronic device of Baluja would retrieve only the desired content and minimize the effort on the part of a user to distinguish among the different types of content on the web page.
Regarding claim 7, Ozgul discloses wherein the second plurality of computer-executable instructions, when executed on the computing device, further causes the computing device to insert a third-party content slot at the selected third-party content placement location, the third-party content slot includes computer executable instructions, which when executed on the computing device, cause the computing device to request a third- party content from the data processing system (Paragraph [0025]: System 100 includes content slot creation server 106.  Server 106 is described in more detail in the discussion of FIG. 2.  Server 106 may be configured to receive a request to initiate a content display creation sequence for a web page loaded at a web browser for viewing.  The request may be received from, e.g., publisher's client device).
Regarding claim 9, Ozgul discloses a method for automatically managing placement of content slots in an information resource, comprising: 
receiving, by a data processing system including one or more processors, from a computing device, a request for the information resource (Paragraph [0025]); 
transmitting, by the data processing system, the information resource including a content slot insertion script to the computing device, the content slot insertion script, when executed on the computing device (Paragraph [0025]), causes the computing device to: 
determine, based on the identified DOM elements, one or more candidate third-party content placement locations according to a third-party content placement policy (Paragraph [0036]: Process 300 includes determining a plurality of eligible positions for the content display area on the web page based on the position data of the plurality of objects (306).  Parser 210 may be configured to perform the analysis on the HTML document object model (DOM) of web page 404 in order to identify the most suitable areas where an ad slot can be inserted in the publisher's page); 
display a third-party content item at the selected third-party content placement location (Paragraph [0048]: Once the publisher's agent adds the content code into their web site's source code and re-publishes their web site, content may be served from content server 104 to the content slot.  This is shown in FIG. 4I.  Web browser 402 is shown to have the content for web page 404 (e.g., from publisher 108) downloaded).
Ozgul discloses the limitations above.  Ozgul does not explicitly disclose:
identify a Document Object Model (DOM) tree of the information resource; 
identify one or more DOM elements included in the DOM tree; 
select, from the candidate third-party content placement locations, a third-party content placement location in the DOM tree.
Baluja teaches:
identify a Document Object Model (DOM) tree of the information resource (e.g., web page) (Fig. 6B; Column 15, lines 25-31: The parser 402 in the division module 108 may parse the web page shown in FIG. 6A into a DOM tree 600 graphically represented in the FIG. 6B. The tree 600 may consist of an <HTML> root node 610, two <frame> child nodes 612, 614 branching from the root node 610, and several child nodes branching from these nodes. Each node corresponds to an element in the web page ); 
identify one or more DOM elements included in the DOM tree (Column 15, lines 25-31: The parser 402 in the division module 108 may parse the web page shown in FIG. 6A into a DOM tree 600 graphically represented in the FIG. 6B. The tree 600 may consist of an <HTML> root node 610, two <frame> child nodes 612, 614 branching from the root node 610, and several child nodes branching from these nodes. Each node corresponds to an element in the web page ); 
select, from the candidate third-party content placement locations, a third-party content placement location in the DOM tree (Column 15, lines 36-41: The information gain calculation module 406 may use the DOM tree 600 to determine an information gain value for specific candidate line. For example, lines that divide elements that are nodes closer to the root of the tree 600 are less disruptive visually than lines that divide elements farther 40 from the root).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozgul to include a Document Object Model (DOM) tree to identify DOM elements and select a third-party content placement location as taught by Baluja because it would have effectively improved the placement of content in the information source. Ozgul discloses parsing the HTML DOM to identify suitable areas where a content slot can be inserted in the publisher's page (Ozgul Paragraph [0026]). Using the method for formatting an electronic document for display on an electronic device of Baluja would retrieve only the desired content and minimize the effort on the part of a user to distinguish among the different types of content on the web page.
Regarding claims 15, Ozgul discloses a system for automatically managing placement of content slots in an information resource, comprising: 
a placement location module executing on the computing device, the placement location module using a third-party content placement policy to determine a plurality of candidate third-party content locations in the DOM tree at which to insert a third-party content item based on the identified DOM elements (Paragraph [0036]: Process 300 includes determining a plurality of eligible positions for the content display area on the web page based on the position data of the plurality of objects (306).  Parser 210 may be configured to perform the analysis on the HTML document object model (DOM) of web page 404 in order to identify the most suitable areas where an ad slot can be inserted in the publisher's page); 
a display module executing on the computing device causing a third-party content item to be displayed at the selected third-party content placement location (Paragraph [0048]: Once the publisher's agent adds the content code into their web site's source code and re-publishes their web site, content may be served from content server 104 to the content slot.  This is shown in FIG. 4I.  Web browser 402 is shown to have the content for web page 404 (e.g., from publisher 108) downloaded).
Ozgul discloses the limitations above. Ozgul does not explicitly disclose:
a resource analysis module executing on a computing device identifying a one or more Document Object Model (DOM) elements included in a DOM tree of the information resource;
a location selection module executing on the computing device selecting one of the determined plurality of candidate third-party content placement locations.
Baluja teaches:
a resource analysis module executing on a computing device identifying a one or more Document Object Model (DOM) elements included in a DOM tree of the information resource (Column 15, lines 25-31: The parser 402 in the division module 108 may parse the web page shown in FIG. 6A into a DOM tree 600 graphically represented in the FIG. 6B. The tree 600 may consist of an <HTML> root node 610, two <frame> child nodes 612, 614 branching from the root node 610, and several child nodes branching from these nodes. Each node corresponds to an element in the web page);
a location selection module executing on the computing device selecting one of the determined plurality of candidate third-party content placement locations (Column 15, lines 36-41: The information gain calculation module 406 may use the DOM tree 600 to determine an information gain value for specific candidate line. For example, lines that divide elements that are nodes closer to the root of the tree 600 are less disruptive visually than lines that divide elements farther 40 from the root).
.


Claims 4, 8, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozgul (US 2014/0245125 A1) in view of Baluja (US 8,176,414 B1) in further view of Gao et al. (US 2016/0300262 A1).

Regarding claims 4, 12, and 18, Ozgul, in view of Baluja does not explicitly disclose:
wherein displaying a third-party content item at the selected third-party content placement location includes: 
identifying a revenue amount corresponding to displaying the third-party content item; determining that the revenue amount exceeds a predetermined threshold; and
responsive to determining that the revenue amount exceeds the predetermined threshold, selecting the third-party content item for display.
Gao teaches:
wherein displaying a third-party content item at the selected third-party content placement location includes: 
identifying a revenue amount corresponding to displaying the third-party content item; determining that the revenue amount exceeds a predetermined threshold (Paragraph [0048]: Based on the monetization value for the target group, the online system 140 determines 325 whether to continue storing 310 the information describing the target group.  For example, if the monetization value equals or exceeds a threshold value, the online system 140 continues storing 310 the information describing the online system); and 
responsive to determining that the revenue amount exceeds the predetermined threshold, selecting the third-party content item for display (Paragraph [0049]: the online system 140 determines 320 the monetization value associated with the target group when a content item identifying inclusion in the target group as targeting criteria is presented to one or more users included in the target group ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozgul, in view of Baluja, to display the third-part content based on determining the revenue amount exceeds the predetermined threshold as taught by Gao because it would have effectively improved the placement of content in the information source. Ozgul discloses a utility that provides reports and statistics regarding revenue generated based on content served to users (Ozgul Paragraph [0025]). Using the system for selecting content based on revenue of Gao would provide users with more relevant content items associated with targeting criteria specifying characteristics of users, such as revenue obtained by the online system (Gao Abstract).
Regarding claims 8 and 20, Ozgul, in view of Baluja, does not explicitly disclose:
wherein the second plurality of computer-executable instructions, when executed on the computing device, further causes the computing device to: 
receive a third-party content from the data processing system; and
determine to display the third-party content responsive to determining that a revenue associated with the received third-party content exceeds a threshold value.
Gao teaches:
wherein the second plurality of computer-executable instructions, when executed on the computing device, further causes the computing device to: 
receive a third-party content from the data processing system (Paragraph [0038]: The information describing the target group is stored 310 by the online system 140, which selects 315 content for presentation to users based at least in part on whether the users are included in the target group ); and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozgul, in view of Baluja, to display the third-part content based on determining the revenue amount exceeds the predetermined threshold as taught by Gao because it would have effectively improved the placement of content in the information source. Ozgul discloses a utility that provides reports and statistics regarding revenue generated based on content served to users (Ozgul Paragraph [0025]). Using the system for selecting content based on revenue of Gao would provide users with more relevant content items associated with targeting criteria specifying characteristics of users, such as revenue obtained by the online system (Gao Abstract).

Conclusion
                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621